

115 HRES 808 IH: Recognizing the life and legacy of the first woman to achieve the rank of general in the United States Military, Anna Mae Hays.
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 808IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Ms. Kuster of New Hampshire (for herself and Mrs. Walorski) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the life and legacy of the first woman to achieve the rank of general in the United States Military, Anna Mae Hays. 
Whereas Anna Mae Hays was born in Buffalo, New York, on February 16, 1920, to her parents Daniel Joseph McCabe and the former Mattie Humphrey; Whereas as a young woman growing up in Allentown, Pennsylvania, Hays practiced nursing by tying bandages around the legs of a kitchen table where her parents, Salvation Army officers, often invited the ill to eat dinner; 
Whereas at the age of 22 in May 1942, Hays joined the United States Army in Philadelphia, Pennsylvania, to serve as a nurse during World War II; Whereas Hays deployed to Assam, India, where she helped treat some of the more than 49,000 patients taken to the 20th General Hospital, including troops injured in combat in Burma, and those who required amputations inside operating rooms constructed from bamboo; 
Whereas Hays endured austere living conditions, weathered monsoon season, burned leeches from her skin, and placed herself at risk for deadly diseases, including malaria and dengue fever, for two and one-half years during World War II; Whereas Hays completed her initial commitment and decided to continue her service in the Army; 
Whereas Hays answered her country’s call again when the Korean war broke out on June 25, 1950; Whereas Hays landed on the shores of Inchon, South Korea, amid a United States naval bombardment of North Korean forces; 
Whereas Hays helped set up one of the first military hospitals, the 4th Field Hospital, in Inchon, South Korea; Whereas Hays worked tirelessly in difficult conditions to help render medical aid to more than 25,000 patients by physically assisting in creating sleeping quarters and performing her duties through frigid weather and supply shortages; 
Whereas Hays reported for duty as the head emergency room nurse at what was then named Walter Reed Army Medical Center in May 1956 and, in the following month, was assigned to care for President Dwight D. Eisenhower throughout his 23-day hospital stay; Whereas Hays earned a bachelor’s degree from Teachers College at Columbia University in 1958; 
Whereas Hays was sworn in as the 13th Chief of the Army Nurse Corps on September 1, 1967; Whereas Hays traveled to Vietnam three times to assess the state of nursing during the Vietnam war, oversaw a drastic increase in the number of nurses deployed overseas, and helped modernize Army nursing practices; 
Whereas Hays earned a master’s degree from the Catholic University of America in Washington, DC, in 1968; Whereas Hays paved a career path for other women in the military by recommending the end to a policy that automatically discharged those who became pregnant; 
Whereas, on June 11, 1970, Hays was promoted to brigadier general, the first woman in the United States Military to attain the rank of general officer; Whereas Hays recommended the removal of a policy that prevented women with young children from joining the Army Nurse Corps; 
Whereas Hays worked tirelessly on behalf of Army nurses, relieving nursing shortages, increasing educational opportunities, bettering the status of and gaining greater peer recognition for nurses, enforcing stronger practice standards, and enhancing utilization; Whereas Hays retired in 1971 after more than 29 years of service with many awards and honors, including the Distinguished Service Medal and the Legion of Merit with Oak Leaf Cluster; and 
Whereas Hays’ life and legacy cleared a path for women in the military to obtain high ranks and helped create a stronger force for defending our Nation: Now, therefore, be it That the House of Representatives recognizes the life and legacy of the first woman to achieve the rank of general in the United States Military, Anna Mae Hays. 
